DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claim 27 under 35 U.S.C. 112(b), set forth in the Office Action mailed 04/16/21, is hereby withdrawn due to amendments made by the Applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26, 28, and 35-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2011/0018604; “Chang”; reference of record).
Regarding claim 26, Chang teaches (figure 5) a method to generate different clock signals (at node 326) of different qualities (amount of noise) in a device (e.g. computing device), the method comprising:
determining a power mode in which the device is operating (para. [0056]);
based on the power mode of the device (para. [0054]), 

controlling, independently of the controlling of the oscillator circuitry (The oscillator and shaper circuit of Chang are controlled by separate control circuits and separate control signals.), a shaper circuitry (304-310) that shapes the oscillator signal, to consume either the lower amount of power or the higher amount of power (according to signals 314 and 316),
wherein the lower amount of power and the higher amount of power are different from one another (para. [0023]).
As for claims 28 and 35-39, Chang teaches determining the power mode of the device based on a mode of operation of one or more circuitries (e.g. circuitries associated with silent/airplane modes; para. [0056]) in the device;
determining the power mode of the device based on whether digital circuits, analog circuits, and radio frequency (RF) circuits in the device are active (mobile computers/phones have digital, analog, and RF circuits associated with low power modes, e.g. sleep/silent/airplane modes);
in response to determining that the radio frequency (RF) circuits are active (RF circuits are active when the phone is not in an airplane mode; para. [0056]), controlling the oscillator circuitry to consume the higher amount of power and controlling the shaper circuitry to consume the higher amount of power (Using control signals from control circuits 112 and 312);

determining that a respective one of the digital circuits, the analog circuits, or the radio frequency (RF) circuits is active when a clocking request is received from the respective one of the digital circuits, the analog circuits, and the radio frequency (RF) circuits (Mobile phone circuits require requested clocks for operation.);
determining that a respective one of the digital circuits, the analog circuits, or the radio frequency (RF) circuits is not active when a clocking request is not received from the respective one of the digital circuits, the analog circuits, and the radio frequency (RF) circuits (Mobile phone circuits require requested clocks for operation.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 29, 30, 33, 40-42, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Chang.
Regarding claim 27, Chang teaches the method of claim 26, as detailed above, but fails to teach switching between power modes of the device within a Wifi frame time.
First, it is well-known to those of ordinary skill in the art to use Wifi protocols with mobile computers/phones.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to run Wifi protocols on the mobile phone of Chang because such a modification would have been merely an implementation of a well-known wireless communication protocol.
Second, as would have been recognized by one of ordinary skill in the art, the switching speed of an electronic circuit is a design choice made to meet the particular specifications/requirements of the electronic circuit and any devices connected with the electronic circuit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the switching speed of Chang because such 
As for claim 29, Chang teaches the method of claim 26, as detailed above, but fails to teach in response to determining that a Bluetooth connectivity application circuitry in the device is operating in a low power mode and a wireless fidelity (WiFi) connectivity application circuitry in the device is operating in a beacon mode, controlling the oscillator circuitry to consume the lower amount of power and controlling the shaper circuitry to consume the lower amount of power.
It is well-known to those of ordinary skill in the art to use Bluetooth and Wifi protocols with mobile computers/phones.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to run Bluetooth and Wifi protocols on the mobile phone of Chang because such a modification would have been merely an implementation of well-known wireless communication protocols. Furthermore, the power requirements of Bluetooth and Wifi protocols are well-known to those of ordinary skill in the art.
As for claim 30, Chang teaches the method of claim 26, as detailed above, but fails to teach in response to determining that a Bluetooth connectivity application circuitry in the device is operating in a performance mode and a wireless fidelity (WiFi) application in execution on the device is operating in a full performance mode, controlling the oscillator circuitry to consume the higher amount of power and controlling the shaper circuitry to consume the higher amount of power.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to run Bluetooth and Wifi protocols on the mobile phone of Chang because such a modification would have been merely an implementation of well-known wireless communication protocols. Furthermore, the power requirements of Bluetooth and Wifi protocols are well-known to those of ordinary skill in the art.
Regarding claim 33, Chang teaches the method of claim 26, as detailed above, but fails to teach in response to determining that a Bluetooth connectivity application circuitry in the device is operating in a performance mode and a wireless fidelity (WiFi) connectivity application circuitry in the device is operating according to a high modulation scheme, controlling the oscillator circuitry to consume the lower amount of power and controlling the shaper circuitry to consume the higher amount of power.
It is well-known to those of ordinary skill in the art to use Bluetooth and Wifi protocols with mobile computers/phones.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to run Bluetooth and Wifi protocols on the mobile phone of Chang because such a modification would have been merely an implementation of well-known wireless communication protocols. Furthermore, the power requirements of Bluetooth and Wifi protocols are well-known to those of ordinary skill in the art.

control circuitry (112/312);
generator circuitry (124-128) configured to generate a signal (132) having a predetermined frequency;
two-level shaper circuitry (304-306) configured to shape the signal to generate a first clock signal (318) or a second clock signal (320), wherein the first clock signal (318) is characterized by a lower quality (more noise) than the second clock signal (320);
multi-mode regulator circuitry (104-120) having
a mid-power mode voltage (from bandgap 106) that consumes a first amount of power and is activated by the control circuitry (112) to provide a lower power level (at 107); and
a high-power mode voltage (from bandgap 104) that consumes a second amount of power and is activated by the control circuitry (112) to provide a higher power level (at 105),
the multi-mode regulator circuitry being configured to provide a selected one of the lower power level (from 106) or the higher power level (from 104) to the generator circuitry and a selected one of the lower power level (by enabling limiter 304) or the higher power level (by enabling limiter 306) to the two-level shaper circuitry (304-306); and
the control circuitry (112, 312) being configured to control the generator circuitry, the two-level shaper circuitry, and the multi-mode regulator circuitry, based on a mode 
Chang fails to teach the mid-power mode voltage and the high-power mode voltage each provided to the generator circuitry through a separate low dropout (LDO) regulator.
As would have been recognized by one of ordinary skill in the art, powering the generator circuitry with a single LDO regulator that receives a selected mid-power mode voltage or a high-power mode voltage is functionally equivalent to powering the generator circuitry with a mid-power mode LDO regulator and a high-power mode LDO regulator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the single LDO regulator of Chang with separate LDO regulators for each of the mid-power mode voltage line and the high-power mode voltage line because such a modification would not have affected the functionality of the system, i.e. providing a selected, regulated power supply to the generator circuitry.
As for claims 41, 42, and 44-46, Chang teaches wherein the two-level shaper circuitry (304-306) comprises:
mid power circuitry (304, 308a) configured to shape the signal to generate the first clock signal; and
high power circuitry (306, 308b) configured to shape the signal to generate the second clock signal;

the control circuitry (312) comprises transition control circuitry configured to, in response to the device transitioning from a mid power mode to a high power mode, provide the higher of power level to the second amplifier stage (308b) and then to both the first amplifier stage (306) and the second amplifier stage (308b);
wherein the control circuitry comprises mode control circuitry configured to determine whether the device is operating in a mid power mode in which the first clock signal is output or a high power mode in which the second clock signal is output based on a mode of operation of one or more connectivity application circuitries in the device (Airplane mode of the mobile phone is a connectivity application circuitry. Para. [0056]); 
wherein the control circuitry comprises mode control circuitry configured to determine whether the device is operating in a mid power mode in which the first clock signal is output or a high power mode in which the second clock signal is output based on whether digital circuits, analog circuits, and radio frequency (RF) circuits in the device are active (mobile computers/phones have digital, analog, and RF circuits associated with low power modes, e.g. sleep/silent/airplane modes);
clock distribution circuitry configured to select one of the first clock signal or the second clock signal as an output clock signal; and wherein the multi-mode regulator circuitry is configured to provide the selected one of a lower power level or a higher power level to the clock distribution circuitry (See multiplexer 310 that chooses which clock to output).

Response to Arguments
Applicant's arguments, filed 06/23/21, with respect to the rejection of claim 26 under 35 U.S.C. 102(a)(1) as being anticipated by Chang, have been fully considered but they are not persuasive. 
Regarding Applicant’s comments directed to the rejection of claim 26 under 35 U.S.C. 102(a)(1) as being anticipated by Chang, Applicant argues, “Chang fails to teach that shaper circuitry is controlled to consume either a lower or higher amount of power independently of oscillator circuitry being controlled to consume either a lower or higher amount of power. Rather, in Chang, the selection of bandgap generator (cited as teaching the claimed oscillator circuitry) determines the selection of limiter/buffer (cited as teaching the claimed shaper circuitry) as seen in FIG. 8. Thus, in Chang the control of the limiter/buffer is not independent of the control of the bandgap generator and Chang fails to teach the claimed shaper circuitry that is controlled to consume either a lower or higher amount of power independently of the claimed oscillator circuitry being controlled to consume either a lower or higher amount of power.” See page 10 of Applicant’s remarks.
The independent control of the oscillator circuitry and the shaper circuitry is depicted in figure 5 of Chang. As seen in figure 5, the oscillator circuitry and the shaper circuitry of Chang are controlled using distinct, independent control circuits and distinct, independent control signals.


Allowable Subject Matter
Claims 47, 49, and 50 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Chang, fails to teach:
“the control circuitry being configured to, in response to the device transitioning from a mid power mode to a high power mode, provide the second power level to the second amplifier stage and then to both the first amplifier stage and the second amplifier stage”, as set forth in claim 47.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        July 1, 2021